EXHIBIT 10.2.16

AMENDMENT NUMBER THREE TO

EMPLOYMENT AGREEMENT

This Amendment Number Three to Employment Agreement (the “Amendment”) between
Gogo LLC (f/k/a Aircell LLC) (the “Company) and Anand K. Chari (the “Executive”)
is dated as of November 30, 2017.

WHEREAS, the Company and Executive have heretofore entered into an Employment
Agreement dated as of July 12, 2006, as amended by Amendment Number One thereto
dated as of January 1, 2009, and further amended by Amendment Number Two thereto
dated as of December 22, 2008 (the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to add a
provision on resignation for Good Reason (as defined hereinafter), among other
things.

NOW, THEREFORE, pursuant to Section 17 of the Agreement, the Agreement is hereby
amended as follows, effective as of November 30, 2017:

 

  1. Section 3(a) of the Agreement is hereby amended by deleting the second
sentence and inserting the following sentence in its place: In addition
Executive shall be eligible for an annual discretionary bonus with a target of
60% percent (60%) of Base Salary under the annual bonus program that shall be
administered by the Board of Directors.

 

  2. Section 3 (c) of the Agreement is hereby deleted in its entirety and
replaced with the following: “(d) Discretionary Time Off. The Company has no
formal vacation or time off policy with set time off amounts and accruals.
Instead, Executive will have the flexibility to take time off as determined by
Executive, subject to the approval of the CEO.”

 

  3. Section 4 (b) of the Agreement is hereby amended by adding the following
sentence at the end of the provision: “ Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement limits the
Executive’s ability to communicate with or participate in any investigation or
proceeding regarding possible violations of U.S. Federal securities laws that
may be conducted by the U.S. Securities and Exchange Commission, the U.S.
Department of Justice, the U.S. Consumer Financial Protection Bureau or the U.S.
Commodity Futures Trading Commission.”

 

  4. Section 8 (d) (6) of the Agreement is hereby deleted in its entirety and is
replaced with the following: “(6) commission of one or more acts of substance
abuse which are materially injurious to the Company;”.

 

  5. Section 8 of the Agreement is hereby amended by adding the following new
subparagraph (f): “Resignation for Good Reason. Executive may terminate his or
her employment under this Agreement immediately upon a showing of “Good Reason,”
which for purposes of this Agreement shall mean (1) a reduction by the Company
in Executive’s Base Salary beyond what is permitted by Section 3 (b); (2) a
material dimunition of Executive’s duties or responsibilities such that such
duties and responsibilities, when viewed in the aggregate, are not at least



--------------------------------------------------------------------------------

  commensurate with those duties and responsibilities normally associated with
and appropriate to his/her position; (3) the relocation of Executive’s principal
place of employment to a geographic location more than fifty (50) miles from the
Company’s headquarters as of the Effective Date; or (4) any material breach by
the Company of its obligations to Executive hereunder. In the event that
Executive believes that circumstances constituting “Good Reason” have occurred
and Executive wishes to terminate his/her employment as a result of such
occurrence, Executive must provide the Company written notice within 3 days from
the initial existence of the occurrence. If within 30 days following the
Company’s receipt of such notice it corrects the circumstances constituting
“Good Reason,” then Executive shall not be entitled to terminate his/her
employment under this Section 8(f) as a result of such circumstances.
Furthermore, Executive shall not be entitled to terminate his/her employment
under this Section 8(f) as a result of any circumstances constituting “Good
Reason” unless his/her resignation occurs within 30 days following the
expiration of the Company’s cure period.”

 

  6. Section 9 subparagraph (a) of the Agreement is hereby amended by deleting
the sub-heading “(a)” and the first two full sentences in their entirety and
substituting the following: “(a) Termination by the Company Without Cause or
Resignation for Good Reason. If Executive is terminated under Section 8(a) or
resigns for Good Reason under Section 8 (f), and following the execution (and
expiration of any revocation period), not later than 45 days following the
termination date, of a separation agreement containing a general release of all
claims against Parent, the Company, and its Affiliates, the Company shall pay
Executive an amount equal to Executive’s Base Salary under Section 3 (a) at the
time of such termination for a period of twelve (12) months, payable
installments as set forth hereinafter (each such payment a “Severance Payment”).
The Severance Payment shall be payable in installments, by direct deposit, in
accordance with the Company’s normal payroll practices. The first installment of
the Severance Payments shall be made on the first payroll date after the
execution (and expiration of any revocation period) of such separation agreement
or, if the 45-day period following the termination date spans two calendar years
and the Severance Payment is subject to Section 409A of the Internal Revenue
Code, after such 45-day period, and shall include all installments of the
Severance Payments that would have been paid if the general release of claims
had been fully effective on the termination date.”

 

  7. Except as amended by this Amendment, the Agreement remains in full force
and effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of
this 4th day of April, 2018.

 

Gogo LLC: By:  

/s/ Marguerite M. Elias

  Marguerite M. Elias Executive:

/s/ Anand Chari

Anand Chari EVP/CTO